Citation Nr: 0701999	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-13 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus, 
type II.  

2. Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected diabetes 
mellitus, type II.

3. Entitlement to service connection for a kidney disorder, 
claimed as secondary to service-connected diabetes mellitus, 
type II.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1969 to September 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1. Hypertension is not shown by the medical evidence to be 
causally related to service-connected diabetes mellitus, type 
II.  

2. Coronary artery disease is not shown by the medical 
evidence to be causally related to service-connected diabetes 
mellitus, type II.  

3. A kidney disorder is not currently shown. 


CONCLUSIONS OF LAW

1. Hypertension is not proximately due to or the result of 
service-connected diabetes mellitus, type II.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2006).  

2. Coronary artery disease is not proximately due to or the 
result of service-connected diabetes mellitus, type II.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2006).

3. A kidney disorder is not proximately due to or the result 
of service-connected diabetes mellitus, type II.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated 
in May 2002 (hypertension), August 2002 (heart disease), and 
November 2002 (kidney disorder).  The notices advised the 
veteran of what was required to prevail on his claims of 
secondary service connection; what specifically VA had done 
and would do to assist in the claims; and what information 
and evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  He was asked to submit evidence that would include 
evidence in his possession that pertained to the claims.  The 
notices included the general provision for the effective date 
of the claims, that is, the date of receipt of the claims.  

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

To the extent that the degree of disability assignable was 
not provided, as the claim is denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing, but he declined 
a formal hearing in lieu of an informal hearing conference in 
August 2004 (a report of that meeting is of record).  The RO 
has obtained the service medical records, VA treatment 
records, and treatment records from St. Vincent Mercy Medical 
Center, which were identified by the veteran.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in November 2002, 
specifically to evaluate the nature and etiology of the 
conditions at issue.  Those examinations, however, did not 
include evaluation of a kidney disorder.  In any event, after 
treatment for hematuria and renal stones was completed in May 
2003, there is no evidence of a genitourinary condition.  As 
there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  The provision 
of 38 C.F.R.§ 3.310(a) was recently amended to conform with 
Allen, but since VA has been complying with Allen since the 
decision was issued in 1995, the amendment is not a 
liberalizing change in the law and does not otherwise change 
the application of the 38 C.F.R. § 3.310. 

Secondary service connection requires (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Factual Background

The veteran contends that he has hypertension, coronary 
artery disease, and a kidney condition that is secondary to 
his service-connected diabetes mellitus, type II.  He claims 
that he had been suffering from symptoms of diabetes mellitus 
for some time prior to his actual diagnosis, and that 
diabetes mellitus preceded and was not coincident with the 
diagnosis for his other conditions.  

A review of the record indicates that the veteran served on 
active duty from November 1969 to September 1971.  In a 
September 2002 rating decision, the RO granted service 
connection for diabetes mellitus, type II, based on presumed 
exposure to herbicides during service in Vietnam, effective 
in January 2002.  Medical records in support of that claim 
indicate that the veteran was diagnosed with diabetes 
mellitus in January 2002 and prescribed medication.

Private medical treatment records show that the veteran was 
admitted to St. Vincent Mercy Medical Center in June 2002 
with complaints of chest pain.  A cardiac catheterization was 
performed and then a coronary artery bypass graft.  He was 
discharged from the hospital in July 2002 in stable 
condition.  These records indicated that he had current 
impairments of diabetes mellitus and hypertension.  In March 
2004, the veteran's listed diagnostic impairments on a 
medical report signed by K.C.T., included coronary artery 
disease and diabetes; there was no diagnosis of a kidney 
disorder.  

VA medical evidence consists of outpatient treatment records 
and examination reports.  On physical examination in October 
2000, the veteran denied any genitourinary symptoms.  His 
blood pressure reading was elevated (150/90).  On a clinic 
record dated in July 2001, his blood pressure reading was 
again elevated (142/92).  During a pre-operative evaluation 
in January 2002 for hip surgery, the veteran was given a new 
diagnosis of hypertension and diabetes mellitus, type II, for 
which medication was prescribed.  In March 2002, he began to 
complain of hematuria (blood in the urine).  In April 2002, 
it was noted that he had new onset microscopic hematuria, 
with questionable stones versus transitional cell carcinoma 
versus renal pathology.  Urinalyses in April 2002 and June 
2002 were inconclusive.  A flexible cystoscopy in June 2002 
revealed a normal bladder; a urogram was suspicious for 
bilateral renal calculi.  In December 2002, the veteran was 
noted to have gross hematuria several days weekly.  A repeat 
cystoscopy was performed as stones were possibly a factor in 
the hematuria.  In March 2003, abdominal X-rays revealed 
findings that likely represented bilateral renal calculi.  In 
April 2003, the diagnosis was left renal stone, as found by a 
urogram, and the veteran underwent a urological procedure to 
place a left ureteral stent.  The stent was removed in May 
2003, after the veteran noted having passed "gravel".  He 
was to follow up in the urology clinic in six months.  In 
November 2003, the veteran was a "no show" for an 
appointment in the urology clinic.  There are no further 
records of complaints relative to a genitourinary condition.  
In a printout of the veteran's "active problems" in March 
2004, a kidney disorder is not listed, whereas the veteran 
was being treated for diabetes mellitus and coronary artery 
disease.  Records thereafter also note a continuing diagnosis 
of hypertension. 

The claims file contains only VA medical opinions addressing 
the etiology of the veteran's claimed conditions.  The 
veteran underwent VA diabetes mellitus, heart, and 
hypertension examinations in November 2002, and his diagnoses 
were diabetes mellitus (type II), hypertension, and coronary 
artery disease.  There was no genitourinary condition 
diagnosed in relation to diabetes mellitus.  The examiner 
opined that the coronary artery disease and hypertension were 
not likely related to the veteran's diabetes mellitus, with 
rationale to the effect that all three conditions were 
diagnosed within the same year.  In rendering the opinions, 
the claims file was reviewed.  

Analysis

1.  Hypertension and Coronary Artery Disease  

The medical evidence clearly shows that that the veteran has 
current diagnoses of hypertension and coronary artery 
disease.  However, it cannot be said that there is competent 
evidence showing that these conditions are related to the 
service-connected diabetes mellitus, as claimed by the 
veteran.  The only medical opinion of record that addresses 
the etiological question presented in this case, discounts a 
medical nexus between the veteran's current hypertension and 
coronary artery disease on the one hand and his service-
connected diabetes mellitus on the other.  The opinion of a 
VA examiner in November 2002 followed a review of the record 
and a physical examination.  There is no other medical 
opinion in the record to refute the conclusions of the VA 
examiner.  Thus, there is no favorable medical evidence 
showing that the veteran's current conditions are related to 
service-connected diabetes mellitus.  Rather, the 
uncontroverted medical evidence, consisting of VA medical 
opinions, opposes the claims.  

The veteran's own assertion that his current hypertension and 
coronary artery disease are attributable to the diabetes 
mellitus lacks probative value, because he is a lay person 
and not competent to offer an opinion as to such questions of 
medical diagnosis or causation as presented in this case.  
See Espiritu v. Derwinski, 2 Vet. App. 495 (1992).  

For the above-stated reasons, the Board concludes that there 
is no basis of entitlement to secondary service connection.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
The weight of the credible evidence demonstrates that the 
veteran's current hypertension and coronary artery disease 
have not been medically linked to service-connected diabetes 
mellitus, type II.  As the preponderance of the evidence is 
against the claims, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

2.  Kidney Disorder

The VA medical records document complaints and findings of 
hematuria in 2002 and 2003.  Additional testing, such as a 
urogram, definitively diagnosed renal stones, which 
necessitated a ureteral stent in April 2003.  However, 
following removal of that stent a month later, there were no 
additional genitourinary complaints and no further diagnosis 
of a kidney disorder.  In short, there is no competent 
evidence to show that the veteran has a current kidney 
disorder.  As for the veteran's statements regarding an 
association between his service-connected diabetes mellitus 
and the development of a kidney disorder, in the absence of 
medical evidence of a current kidney disorder, there is no 
valid claim for secondary service connection as service 
connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board may consider only independent medical evidence to 
support its findings, and as the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus, type II, is denied.  

Service connection for coronary artery disease, claimed as 
secondary to service-connected diabetes mellitus, type II, is 
denied.

Service connection for a kidney disorder, claimed as 
secondary to service-connected diabetes mellitus, type II, is 
denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


